Hill, J.
This is the second appearance of this case in the Supreme Court. Betts v. State, 157 Ga. 844 (122 S. E. 551). There is no assignment of error on any ruling of law made by the court during the progress of the trial. Error is assigned only in the usual general grounds of the motion for new trial. While the evidence would have authorized the jury to return a verdict of voluntary manslaughter against the accused, and while only one witness for the State testified positively that the defendant stabbed the deceased without provocation and without any assault having been made upon him by the deceased, yet we can not say that the verdict returned by the jury, finding the defendant *466guilty of murder with a recommendation, is without evidence to support it.
No. 4704.
June 10, 1925.
Lester C. Diclcson, for plaintiff in error.
George M. Napier, attorney-general, Claude C. Smith, solicitor-general, and T. B. Gress, assistant attorney-general, contra.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.